                        Case 20-50138-btb                       Doc 13-1   Entered 02/18/20 18:39:32               Page 1 of 93


Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                        Case 20-50138-btb                       Doc 13-1   Entered 02/18/20 18:39:32                Page 2 of 93



        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                        Case 20-50138-btb                       Doc 13-1   Entered 02/18/20 18:39:32               Page 3 of 93

        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                        Case 20-50138-btb                       Doc 13-1   Entered 02/18/20 18:39:32               Page 4 of 93

                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                          Case 20-50138-btb                          Doc 13-1               Entered 02/18/20 18:39:32                                 Page 5 of 93

 Fill in this information to identify your case:

 Debtor 1                   DARRELL KELLY ALLIN
                            First Name                           Middle Name                          Last Name

 Debtor 2                   KELLY JEAN ALLIN
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF NEVADA

 Case number           20-50138
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $          1,100,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              43,875.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $          1,143,875.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $          1,707,939.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $              59,068.27

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          1,680,489.71


                                                                                                                                     Your total liabilities $             3,447,496.98


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                3,800.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                9,061.43

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                        Case 20-50138-btb                       Doc 13-1    Entered 02/18/20 18:39:32                   Page 6 of 93
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                           Case number (if known) 20-50138

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            59,068.27

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                 0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             59,068.27




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                           Case 20-50138-btb                               Doc 13-1            Entered 02/18/20 18:39:32                     Page 7 of 93

 Fill in this information to identify your case and this filing:

 Debtor 1                    DARRELL KELLY ALLIN
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    KELLY JEAN ALLIN
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF NEVADA

 Case number            20-50138                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        3145 COBBLE RIDGE COURT                                                        Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Reno                              NV        89511-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                            $1,100,000.00               $1,100,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only
        Washoe                                                                         Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                    $1,100,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                        Case 20-50138-btb                       Doc 13-1                  Entered 02/18/20 18:39:32                     Page 8 of 93
 Debtor 1        DARRELL KELLY ALLIN
 Debtor 2        KELLY JEAN ALLIN                                                                                   Case number (if known)       20-50138

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       FIAT                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      500                                             Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2016                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $8,000.00                  $8,000.00
                                                                     (see instructions)



  3.2    Make:       SUBARU                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      OUTBACK                                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2020                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                              $24,000.00                 $24,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $32,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    MISCELLANEOUS HOUSEHOLD GOODS                                                                                                   $2,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
        No
        Yes. Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....


Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                        Case 20-50138-btb                       Doc 13-1      Entered 02/18/20 18:39:32          Page 9 of 93
 Debtor 1       DARRELL KELLY ALLIN
 Debtor 2       KELLY JEAN ALLIN                                                                Case number (if known)    20-50138

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    MUSICAL INSTRUMENTS ( 10 GUITARS, 1 FLUTE, 2
                                    SAXOPHONES)                                                                                             $2,000.00


                                    SPORTING EQUIPMENT                                                                                        $800.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    1 PISTOL                                                                                                  $150.00


                                    1 PISTOL                                                                                                  $150.00


                                    1 PISTOL                                                                                                  $150.00


                                    1 PISTOL                                                                                                  $150.00


                                    1 SHOTGUN                                                                                                 $100.00


                                    1 RIFLE                                                                                                   $200.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    MISCELLANEOUS WEARING APPAREL                                                                           $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    WEDDING RINGS AND OTHER JEWELRY                                                                         $1,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....




Official Form 106A/B                                                 Schedule A/B: Property                                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                          Case 20-50138-btb                                   Doc 13-1                   Entered 02/18/20 18:39:32          Page 10 of 93
 Debtor 1         DARRELL KELLY ALLIN
 Debtor 2         KELLY JEAN ALLIN                                                                                            Case number (if known)   20-50138


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                            $7,700.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 MISCELLANE
                                                                                                                                 OUS CASH
                                                                                                                                 ON HAND                                 $150.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                          CHECKING
                                              17.1.       ACCOUNT                                 WELLS FARGO                                                                $0.00



                                              17.2.       SAVINGS                                 WELLS FARGO                                                                $5.00



                                              17.3.       SAVINGS                                 WELLS FARGO                                                                $5.00



                                              17.4.       CHECKING                                UNITED FEDERAL CREDIT UNION                                              $10.00



                                              17.5.       SAVINGS                                 UNITED FEDERAL CREDIT UNION                                                $5.00


                                                          CHECKING
                                              17.6.       ACCOUNT                                 BANK OF AMERICA                                                      $3,500.00


                                                          SAVINGS
                                              17.7.       ACCOUNT                                 BANK OF AMERICA                                                            $0.00


                                                          CHECKING
                                              17.8.       ACCOUNT                                 CHASE BANK                                                             $500.00


                                                          SAVINGS
                                              17.9.       ACCOUNT                                 CHASE BANK                                                                 $0.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:


Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                           Case 20-50138-btb                   Doc 13-1         Entered 02/18/20 18:39:32                     Page 11 of 93
 Debtor 1         DARRELL KELLY ALLIN
 Debtor 2         KELLY JEAN ALLIN                                                                            Case number (if known)      20-50138

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                             % of ownership:

                                            HOT LANE LOGISTICS INC. (Closed 12/31/19)                               100%         %                              $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                             Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
       No
Official Form 106A/B                                                   Schedule A/B: Property                                                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                        Case 20-50138-btb                           Doc 13-1               Entered 02/18/20 18:39:32                                  Page 12 of 93
 Debtor 1        DARRELL KELLY ALLIN
 Debtor 2        KELLY JEAN ALLIN                                                                                                Case number (if known)        20-50138

        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

                                             LIFE INSURANCE                                                                                                                    Unknown


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
      No
        Yes. Describe each claim.........

                                                          POSSIBLE LAWSUIT FOR CONSUMER PROTECTION OR
                                                          U.C.C.-9 VIOLATION AGAINST BMW FINANCIAL SERVICES                                                                    Unknown


35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $4,175.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                         Case 20-50138-btb                             Doc 13-1                 Entered 02/18/20 18:39:32                                       Page 13 of 93
 Debtor 1         DARRELL KELLY ALLIN
 Debtor 2         KELLY JEAN ALLIN                                                                                                      Case number (if known)        20-50138


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                               $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                    $1,100,000.00
 56. Part 2: Total vehicles, line 5                                                                           $32,000.00
 57. Part 3: Total personal and household items, line 15                                                       $7,700.00
 58. Part 4: Total financial assets, line 36                                                                   $4,175.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $43,875.00              Copy personal property total                   $43,875.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $1,143,875.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                Best Case Bankruptcy
                       Case 20-50138-btb                       Doc 13-1          Entered 02/18/20 18:39:32                     Page 14 of 93

 Fill in this information to identify your case:

 Debtor 1                 DARRELL KELLY ALLIN
                          First Name                        Middle Name                 Last Name

 Debtor 2                 KELLY JEAN ALLIN
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEVADA

 Case number           20-50138
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim         Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      3145 COBBLE RIDGE COURT Reno,                                  $1,100,000.00                            $605,000.00       Nev. Rev. Stat. §§ 21.090(1)(l)
      NV 89511 Washoe County                                                                                                    and 115.050
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2016 FIAT 500                                                     $8,000.00                                $8,000.00      Nev. Rev. Stat. § 21.090(1)(f)
      Line from Schedule A/B: 3.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      2020 SUBARU OUTBACK                                              $24,000.00                              $22,000.00       Nev. Rev. Stat. § 21.090(1)(f)
      Line from Schedule A/B: 3.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      MISCELLANEOUS HOUSEHOLD                                           $2,000.00                                $2,000.00      Nev. Rev. Stat. § 21.090(1)(b)
      GOODS
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      MUSICAL INSTRUMENTS ( 10                                          $2,000.00                                $2,000.00      Nev. Rev. Stat. § 21.090(1)(z)
      GUITARS, 1 FLUTE, 2
      SAXOPHONES)                                                                          100% of fair market value, up to
      Line from Schedule A/B: 9.1                                                          any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                       page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1          Entered 02/18/20 18:39:32                     Page 15 of 93
 Debtor 1    DARRELL KELLY ALLIN
 Debtor 2    KELLY JEAN ALLIN                                                                            Case number (if known)     20-50138
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     SPORTING EQUIPMENT                                                  $800.00                                   $800.00        Nev. Rev. Stat. § 21.090(1)(z)
     Line from Schedule A/B: 9.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     1 PISTOL                                                            $150.00                                   $150.00        Nev. Rev. Stat. § 21.090(1)(i)
     Line from Schedule A/B: 10.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     1 PISTOL                                                            $150.00                                   $150.00        Nev. Rev. Stat. § 21.090(1)(i)
     Line from Schedule A/B: 10.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     1 PISTOL                                                            $150.00                                   $150.00        Nev. Rev. Stat. § 21.090(1)(z)
     Line from Schedule A/B: 10.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     1 PISTOL                                                            $150.00                                   $150.00        Nev. Rev. Stat. § 21.090(1)(a)
     Line from Schedule A/B: 10.4
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     1 SHOTGUN                                                           $100.00                                   $100.00        Nev. Rev. Stat. § 21.090(1)(z)
     Line from Schedule A/B: 10.5
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     1 RIFLE                                                             $200.00                                   $200.00        Nev. Rev. Stat. § 21.090(1)(z)
     Line from Schedule A/B: 10.6
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     MISCELLANEOUS WEARING                                            $1,000.00                                  $1,000.00        Nev. Rev. Stat. § 21.090(1)(b)
     APPAREL
     Line from Schedule A/B: 11.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     WEDDING RINGS AND OTHER                                          $1,000.00                                  $1,000.00        Nev. Rev. Stat. § 21.090(1)(a)
     JEWELRY
     Line from Schedule A/B: 12.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     MISCELLANEOUS CASH ON HAND                                          $150.00                                   $150.00        Nev. Rev. Stat. § 21.090(1)(z)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     CHECKING ACCOUNT: BANK OF                                        $3,500.00                                  $2,625.00        Nev. Rev. Stat. § 21.090(1)(g)
     AMERICA
     Line from Schedule A/B: 17.6                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1          Entered 02/18/20 18:39:32                     Page 16 of 93
 Debtor 1    DARRELL KELLY ALLIN
 Debtor 2    KELLY JEAN ALLIN                                                                            Case number (if known)     20-50138
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     CHECKING ACCOUNT: BANK OF                                        $3,500.00                                    $875.00        Nev. Rev. Stat. § 21.090(1)(z)
     AMERICA
     Line from Schedule A/B: 17.6                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     CHECKING ACCOUNT: CHASE                                             $500.00                                   $375.00        Nev. Rev. Stat. § 21.090(1)(g)
     BANK
     Line from Schedule A/B: 17.8                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     CHECKING ACCOUNT: CHASE                                             $500.00                                   $125.00        Nev. Rev. Stat. § 21.090(1)(z)
     BANK
     Line from Schedule A/B: 17.8                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     LIFE INSURANCE                                                   Unknown                                         100%        Nev. Rev. Stat. § 21.090(1)(k)
     Line from Schedule A/B: 31.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     POSSIBLE LAWSUIT FOR                                             Unknown                                  $15,500.00         Nev. Rev. Stat. § 21.090(1)(z)
     CONSUMER PROTECTION OR
     U.C.C.-9 VIOLATION AGAINST BMW                                                        100% of fair market value, up to
     FINANCIAL SERVICES                                                                    any applicable statutory limit
     Line from Schedule A/B: 34.1


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                           Case 20-50138-btb                   Doc 13-1             Entered 02/18/20 18:39:32                      Page 17 of 93

 Fill in this information to identify your case:

 Debtor 1                   DARRELL KELLY ALLIN
                            First Name                      Middle Name                      Last Name

 Debtor 2                   KELLY JEAN ALLIN
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEVADA

 Case number           20-50138
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     ALLY                                     Describe the property that secures the claim:                   $9,830.00                $8,000.00           $1,830.00
         Creditor's Name                          2016 FIAT 500
         ATTN: MANAGING
         AGENT
         P.O. BOX 380902                          As of the date you file, the claim is: Check all that
                                                  apply.
         Minneapolis, MN                              Contingent
         55438-0902
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                           Case 20-50138-btb                     Doc 13-1               Entered 02/18/20 18:39:32                      Page 18 of 93

 Debtor 1 DARRELL KELLY ALLIN                                                                                 Case number (if known)    20-50138
               First Name                  Middle Name                      Last Name
 Debtor 2 KELLY JEAN ALLIN
               First Name                  Middle Name                      Last Name


 2.2     PLUMAS BANK                                Describe the property that secures the claim:                   $834,623.00         $1,100,000.00    $567,109.00
         Creditor's Name                            3145 COBBLE RIDGE COURT Reno,
         ATTN: MANAGING                             NV 89511 Washoe County
         AGENT
                                                    As of the date you file, the claim is: Check all that
         470 NEVADA ST. #108                        apply.
         Auburn, CA 95603                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         7610

         SUBARU MOTORS
 2.3                                                                                                                 $31,000.00           $24,000.00        $7,000.00
         FINANCE C/O CHASE                          Describe the property that secures the claim:
         Creditor's Name                            2020 SUBARU OUTBACK
         ATTN: MANAGING
         AGENT
                                                    As of the date you file, the claim is: Check all that
         POB 78101                                  apply.
         Phoenix, AZ 85062-8101                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number


         UNITED FEDERAL
 2.4                                                                                                                $807,712.00         $1,100,000.00             $0.00
         CREDIT UNION                               Describe the property that secures the claim:
         Creditor's Name                            3145 COBBLE RIDGE COURT Reno,
         ATTN: MANAGING                             NV 89511 Washoe County
         AGENT
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 125                               apply.
         Saint Joseph, MI 49085                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number



Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                           Case 20-50138-btb                     Doc 13-1               Entered 02/18/20 18:39:32                         Page 19 of 93

 Debtor 1 DARRELL KELLY ALLIN                                                                                 Case number (if known)        20-50138
               First Name                  Middle Name                      Last Name
 Debtor 2 KELLY JEAN ALLIN
               First Name                  Middle Name                      Last Name


         UNITED FEDERAL
 2.5                                                                                                                 $24,774.00             $1,100,000.00                   $0.00
         CREDIT UNION                               Describe the property that secures the claim:
         Creditor's Name                            3145 COBBLE RIDGE COURT Reno,
         ATTN: MANAGING                             NV 89511 Washoe County
         AGENT
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 125                               apply.
         Saint Joseph, MI 49085                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   HELOC
       community debt

 Date debt was incurred                                      Last 4 digits of account number         1076


   Add the dollar value of your entries in Column A on this page. Write that number here:                                 $1,707,939.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                $1,707,939.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
          ALLY
          ATTN: MANAGING AGENT                                                                        Last 4 digits of account number
          P.O. BOX 8127
          Cockeysville, MD 21030

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.3
          SUBARU MOTORS FINANCE
          ATTN: MANAGING AGENT                                                                        Last 4 digits of account number
          POB 78076
          Phoenix, AZ 85062-8076

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.3
          SUBARU MOTORS FINANCE C/O CHASE
          ATTN: MANAGING AGENT                                                                        Last 4 digits of account number
          POB 78232
          Phoenix, AZ 85062-8232




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                         Case 20-50138-btb                     Doc 13-1                Entered 02/18/20 18:39:32                         Page 20 of 93

 Fill in this information to identify your case:

 Debtor 1                     DARRELL KELLY ALLIN
                              First Name                    Middle Name                        Last Name

 Debtor 2                     KELLY JEAN ALLIN
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                DISTRICT OF NEVADA

 Case number           20-50138
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          INTERNAL REVENUE SERVICE                               Last 4 digits of account number       7192             $56,574.38         $56,574.38                   $0.00
              Priority Creditor's Name
              ATTN: MANAGING AGENT                                   When was the debt incurred?           2017-2018
              STOP 5028
              110 CITY PARKWAY
              Las Vegas, NV 89106
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government

        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated

              No                                                        Other. Specify
              Yes                                                                        FEDERAL INCOME TAX (PERSONAL)




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              38773                                           Best Case Bankruptcy
                       Case 20-50138-btb                       Doc 13-1                Entered 02/18/20 18:39:32                          Page 21 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                                 Case number (if known)            20-50138

 2.2        NEVADA DEPT. OF TAXATION                                 Last 4 digits of account number     2001                $2,185.17                    $0.00             $2,185.17
            Priority Creditor's Name
            ATTN: MANAGING AGENT                                     When was the debt incurred?         2018-2019
            P.O. BOX 7165
            San Francisco, CA 94120-7165
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government

        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated

            No                                                          Other. Specify
            Yes                                                                          TAX FROM BUSINESS

 2.3        WASHOE CO. TREASURER                                     Last 4 digits of account number                            $308.72                   $0.00               $308.72
            Priority Creditor's Name
            ATTN: MANAGING AGENT                                     When was the debt incurred?         2018-2019
            POB 30039
            Reno, NV 89520-3039
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government

        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated

            No                                                          Other. Specify
            Yes                                                                          BUSINESS TAX DEBT


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 22 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.1      ALHAMBRA                                                   Last 4 digits of account number       8391                                                 $60.19
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          PO Box 660579
          Dallas, TX 75266-0579
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.2      ALLIN NOTES                                                Last 4 digits of account number                                                     $196,000.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          3145 COBBLE RIDGE COURT
          Reno, NV 89511
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3      ALSCO                                                      Last 4 digits of account number                                                          $431.94
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          P.O. BOX 7497
          Reno, NV 89510
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 23 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.4      AMERICAN EXPRESS                                           Last 4 digits of account number       1007                                           $12,627.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2016-2018
          P.O. BOX 0001
          Los Angeles, CA 90096-8000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD


 4.5      AMERICAN EXPRESS                                           Last 4 digits of account number       2002                                           $16,578.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2016-2018
          P.O. BOX 0001
          Los Angeles, CA 90096-8000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD


 4.6      AR PUBLIC SERVICE COMMISSION                               Last 4 digits of account number                                                            $97.00
          Nonpriority Creditor's Name
          TAX DIVISION: ATTN: MNGNG                                  When was the debt incurred?           2018-2019
          AGENT
          P.O. BOX 8021
          Little Rock, AR 72203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 24 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.7      ARC HEALTH & WELLNESS                                      Last 4 digits of account number                                                            $78.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          P.O. BOX 2073
          Sparks, NV 89432-2073
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.8      ARROWCREEK C/O:                                            Last 4 digits of account number       1616                                             Unknown
          Nonpriority Creditor's Name
          ASSOCIATION SIERRA NORTH                                   When was the debt incurred?           2019
          ATTN: MANAGING AGENT
          P.O. BOX 63515
          Phoenix, AZ 85082-3515
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   PRECAUTIONARY LISTING


 4.9      AXLELINE                                                   Last 4 digits of account number                                                          $915.14
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          860 WATSON WAY
          Sparks, NV 89431
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 25 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.1      BECKWAY/ BWGFV MANAGECO,
 0        LLC                                                        Last 4 digits of account number                                                     $175,000.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          450 LEXINGTON AVE.
          LEVEL 4
          NEW YORK, NY
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   UNSECURED LOAN


 4.1
 1        BHHC                                                       Last 4 digits of account number                                                            $23.10
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          P.O. BOX 77029
          Minneapolis, MN 55480-7729
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.1
 2        BIG MACHINE PARTS                                          Last 4 digits of account number       5910                                             $1,501.89
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          1009 NE JIB CT., STE. A
          Lees Summit, MO 64064
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 26 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.1
 3        BMW CARD SERVICES                                          Last 4 digits of account number       5882                                             $2,581.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2015-2018
          P.O. BOX 660545
          Dallas, TX 75266-0545
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD


 4.1
 4        BMW Financial Services                                     Last 4 digits of account number       0140                                           $18,874.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P.O. Box 3608
          Dublin, OH 43016-0306
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON VOLUNTARILY
                                                                                         SURRENDERED
              Yes                                                       Other. Specify   2017 BMW 320i




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 27 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.1
 5        BMW Financial Services                                     Last 4 digits of account number       1690                                             $3,800.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P.O. Box 3608
          Dublin, OH 43016-0306
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON VOLUNTARILY
                                                                                         SURRENDERED 2018 BMW 310R
              Yes                                                       Other. Specify   MOTORCYCLE


 4.1
 6        CAPITAL ONE                                                Last 4 digits of account number       5912                                           $13,996.86
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2014-2018
          P.O. BOX 60599
          City of Industry, CA 91716-0599
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD


 4.1
 7        CAPITAL ONE                                                Last 4 digits of account number       2320                                           $29,186.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          P.O. Box 30285
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 28 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.1
 8        CAPITAL ONE                                                Last 4 digits of account number       2231                                           $14,383.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          P.O. BOX 60599
          City of Industry, CA 91716
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD


 4.1
 9        CARRIER TRANSICOLD                                         Last 4 digits of account number                                                        $1,263.53
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          P.O. BOX 25415
          Salt Lake City, UT 84125-0415
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 29 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.2
 0        CIMC CAPITAL                                               Last 4 digits of account number       120D                                             Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           9/27/18
          P.O. BOX 100706
          PASADENA, CA
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED : 2019 CIMC
                                                                                         SEMI-TRAILER REEFER
                                                                                         HOT LANE LOGISTICS INC. EQUIPMENT -
              Yes                                                       Other. Specify   #500


 4.2
 1        CIMC CAPITAL                                               Last 4 digits of account number       121D                                             Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           9/27/18
          P.O. BOX 100706
          PASADENA, CA
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED : 2019 CIMC
                                                                                         SEMI-TRAILER REEFER
                                                                                         HOT LANE LOGISTICS, INC. EQUIPMENT -
              Yes                                                       Other. Specify   #501




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 30 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.2
 2        CIMC CAPITAL                                               Last 4 digits of account number       119D                                             Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           10/23/18
          P.O. BOX 100706
          PASADENA, CA
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED : 2019 CIMC
                                                                                         SEMI-TRAILER REEFER
                                                                                         HOT LANE LOGISTICS, INC. EQUIPMENT -
              Yes                                                       Other. Specify   #502


 4.2
 3        CIMC CAPITAL                                               Last 4 digits of account number       9262                                             Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          P.O. BOX 100706
          PASADENA, CA
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED : 2019 CIMC
                                                                                         SEMI-TRAILER REEFER
                                                                                         HOT LANE LOGISTICS, INC. EQUIPMENT -
              Yes                                                       Other. Specify   #503




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 31 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.2
 4        CITI CARDS                                                 Last 4 digits of account number       2186                                           $25,493.60
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2014-2018
          P.O. BOX 78045
          Phoenix, AZ 85062-8045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD


 4.2
 5        CITY OF RENO                                               Last 4 digits of account number                                                          $192.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          P.O. BOX 1900
          Reno, NV 89505
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.2
 6        CMC TIRES INC.                                             Last 4 digits of account number                                                          $840.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          9 S. WASHINGTON ST., STE. 101
          Spokane, WA 99201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 32 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.2
 7        COMDATA                                                    Last 4 digits of account number                                                        $1,473.05
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          P.O. BOX 100647
          Atlanta, GA 30384
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.2
 8        COMDATA                                                    Last 4 digits of account number                                                          $730.17
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          P.O. BOX 100647
          Atlanta, GA 30384
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.2
 9        CREDIT ONE BANK                                            Last 4 digits of account number       7070                                               $626.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2016-2018
          P.O. BOX 98878
          Las Vegas, NV 89193-8878
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 33 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.3
 0        DIEDEL, LLC                                                Last 4 digits of account number                                                      $73,000.00
          Nonpriority Creditor's Name
          ATTN: HERB MORGHEN                                         When was the debt incurred?           2018-2019
          1261 SKYLINE BLVD.
          Reno, NV 89509
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS RENT/ LEASE


 4.3
 1        EAGLE WASH                                                 Last 4 digits of account number                                                          $725.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          5445 YUKON DRIVE
          Sun Valley, NV 89433
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.3
 2        ENGS MOTOR TRUCK CO.                                       Last 4 digits of account number                                                        $5,256.37
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          1105 KLEPPE LANE
          Sparks, NV 89431
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 34 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.3
 3        ESI HOSTED SERVICES                                        Last 4 digits of account number                                                        $1,502.81
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          P.O. BOX 941294
          Plano, TX 75094-1294
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.3
 4        FAST GLASS                                                 Last 4 digits of account number                                                          $530.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          1650 GREG STREET
          Sparks, NV 89431
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.3
 5        FEDEX                                                      Last 4 digits of account number       8693                                                 $22.15
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          P.O. BOX 7221
          Pasadena, CA 91109-7321
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 35 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.3
 6        FINANCIAL PACIFIC LEASING                                  Last 4 digits of account number       6301                                           $15,000.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           4/13/18
          3455 S. 344TH WAY, STE. 300
          Auburn, WA 98001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED : 2013
                                                                                         PETERBILT TRUCK-TRACTOR
                                                                                         HOT LANE LOGISTICS, INC. EQUIPMENT -
              Yes                                                       Other. Specify   #80


 4.3
 7        FLEET ONE                                                  Last 4 digits of account number                                                        $9,823.85
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          1104 COUNTRY HILLS DR.
          6TH FLOOR
          Ogden, UT 84403
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 36 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.3
 8        FLEET PRIDE                                                Last 4 digits of account number                                                        $1,316.26
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          P.O. BOX 847118
          Dallas, TX 75284-7118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.3
 9        FW FLEET CLEAN LLC                                         Last 4 digits of account number                                                        $2,958.52
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          478 N. BABCOCK ST.
          Melbourne, FL 32935
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.4
 0        GARY PRINCE                                                Last 4 digits of account number                                                      $10,258.70
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          6613 PANTHER CREEK DRIVE
          Sparks, NV 89436
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED:
              Yes                                                       Other. Specify   083- TRUCK




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 37 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.4
 1        HEMINGWAY CAPITAL                                          Last 4 digits of account number                                                     $175,000.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          450 LEXINGTON AVE., 4TH FLR.
          New York, NY 10017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   LOAN


 4.4
 2        HUNT & SONS INC.                                           Last 4 digits of account number                                                        $1,560.29
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          P.O. BOX 277670
          Sacramento, CA 95827-7670
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.4
 3        IMPERIAL SUPPLIES                                          Last 4 digits of account number                                                          $327.57
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          P.O. 23910
          Green Bay, WI 54305-3910
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 38 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.4
 4        INTERNAL REVENUE SERVICE                                   Last 4 digits of account number                                                          $871.29
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          STOP 5028
          110 CITY PARKWAY
          Las Vegas, NV 89106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.4
 5        INTERSTATE BATTERIES                                       Last 4 digits of account number                                                          $984.83
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          2301 ARROWHEAD DRIVE
          Carson City, NV 89706
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BATTERIES FOR BUSINESS


 4.4
 6        LABORATORY CORP. OF AMERICA                                Last 4 digits of account number       1627                                                 $62.45
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2019
          P.O. Box 2240
          Burlington, NC 27216-2240
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   MEDICAL



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 39 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.4
 7        MIKE PARKER                                                Last 4 digits of account number                                                     $121,772.87
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          3168 SOUTH SAND STONE DR.
          Hurricane, UT 84737
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   PERSONAL GUARANTEE


 4.4
 8        MORGAN TIRE OF SACRAMENTO                                  Last 4 digits of account number                                                        $9,276.24
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          1155 GLENDALE AVE.
          Sparks, NV 89431
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.4
 9        MULTISERVICE                                               Last 4 digits of account number       3608                                           $26,224.43
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018
          8650 COLLEGE BLVD.
          Overland Park, KS 66210
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 40 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.5
 0        MYITTEX LLC                                                Last 4 digits of account number                                                        $1,591.12
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          21014 CREK RIVER
          San Antonio, TX 78259
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.5
 1        NAPA AUTO & TRUCK PARTS                                    Last 4 digits of account number                                                        $2,185.45
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          P.O. BOX 1560
          Sparks, NV 89432
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.5
 2        NEVADA EMPLOYMENT SECURITY                                 Last 4 digits of account number       0790                                           $12,165.61
          Nonpriority Creditor's Name
          DIV. CONTRIBUTIONS; ATTN: MNG                              When was the debt incurred?           2018-2019
          AGNT
          500 EAST THIRD STREET
          Carson City, NV 89713-0030
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TAX FROM BUSINESS



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 41 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.5
 3        NEVADA TRANSPORT NETWORK                                   Last 4 digits of account number                                                      $10,843.03
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          575 S. SALIMAN ROAD
          Carson City, NV 89701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.5
 4        NEXTCOM                                                    Last 4 digits of account number                                                        $1,739.64
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          5757 WEST CENTURY BLVD.
          SUITE 675
          Los Angeles, CA 90045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.5
 5        O'REILLY                                                   Last 4 digits of account number                                                        $1,470.97
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          110 LEMMON DRIVE
          Reno, NV 89506
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 42 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.5      OCCUPATIONAL HEALTH
 6        CENTERS                                                    Last 4 digits of account number                                                            $72.50
          Nonpriority Creditor's Name
          OF SW, P.A. - ATTN: MNGNG                                  When was the debt incurred?           2018-2019
          AGENT
          P.O. BOX 9010
          Broomfield, CO 80021
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.5
 7        OFFICE DEPOT CREDIT CARD                                   Last 4 digits of account number       4560                                             $1,548.33
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          P.O. BOX 78004
          PHOENIX, AZ
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD


 4.5
 8        OMNITRACS LLC                                              Last 4 digits of account number                                                            $53.35
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          FILE NO. 54210
          Los Angeles, CA 90074-4210
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 43 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.5
 9        OREGON DOT                                                 Last 4 digits of account number                                                        $2,944.43
          Nonpriority Creditor's Name
          MOTOR CARRIER DIVISION                                     When was the debt incurred?           2018-2019
          ATTN: MANAGING AGENT
          3930 FAIRVIEW INDUSTRIAL DR.
          Salem, OR 97302-1166
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.6
 0        PENSKE TRUCK LEASING                                       Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           10/25/18
          53 MORRISON AVENUE
          Sacramento, CA 95838
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: 2019
                                                                                         FREIGHTLINER CASCADIA 126
                                                                                         HOT LANE LOGISTICS INC. - #123487(87) -
              Yes                                                       Other. Specify   LEASE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 44 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.6
 1        PENSKE TRUCK LEASING                                       Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          53 MORRISON AVENUE
          Sacramento, CA 95838
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED : 2019
                                                                                         FREIGHTLINER CASCADIA 126
                                                                                         HOT LANE LOGISTICS, INC. - #123488(88) -
              Yes                                                       Other. Specify   LEASE


 4.6
 2        PETERBILT                                                  Last 4 digits of account number                                                      $10,886.10
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          2272 LARKIN CIR.
          Sparks, NV 89431
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 45 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.6
 3        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2019
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: 2008 UTILITY
                                                                                         SEMI TRAILER REEFER - HOT LANE
              Yes                                                       Other. Specify   LOGISTICS INC. EQUIPMENT - #125


 4.6
 4        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: 2011 GREAT
                                                                                         DANE SEMI-TRAILER REEFER - HOT LANE
              Yes                                                       Other. Specify   LOGISTICS INC. EQUIPMENT - #325




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 46 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.6
 5        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: 2007 UTILITY
                                                                                         SEMI-TRAILER REEFER -HOT LANE
              Yes                                                       Other. Specify   LOGISTICS, INC. EQUIPMENT - #580


 4.6
 6        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: 2009 UTILITY
                                                                                         SEMI-TRAILER REEFER - HOT LANE
              Yes                                                       Other. Specify   LOGISTICS, INC. EQUIPMENT - #680




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 47 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.6
 7        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: 2009 UTILITY
                                                                                         SEMI TRAILER REEFER - HOT LANE
              Yes                                                       Other. Specify   LOGISTICS, INC. EQUIPMENT - #681


 4.6
 8        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: 2009 UTILITY
                                                                                         SEMI-TRAILER REEFER -HOT LANE
              Yes                                                       Other. Specify   LOGISTICS, INC. EQUIPMENT - #682




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 48 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.6
 9        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: - 2007
                                                                                         UTILITY SEMI-TRAILER REEFER-HOT
              Yes                                                       Other. Specify   LANE LOGISTICS, INC. EQUIPMENT - #1753


 4.7
 0        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           11/08/13
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: -2010
                                                                                         UTILITY SEMI-TRAILER REEFER -HOT
              Yes                                                       Other. Specify   LANE LOGISTICS, INC. EQUIPMENT - #2049




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 49 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.7
 1        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           11/08/13
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: : 2010
                                                                                         UTILITY SEMI-TRAILER REEFER - HOT
              Yes                                                       Other. Specify   LANE LOGISTICS, INC. EQUIPMENT - #2059


 4.7
 2        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2/18/14
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: 2012 UTILITY
                                                                                         SEMI-TRAILER REEFER -HOT LANE
              Yes                                                       Other. Specify   LOGISTICS, INC. EQUIPMENT - #2447




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 50 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.7
 3        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2/18/14
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: 2012 UTILITY
                                                                                         SEMI-TRAILER REEFER - HOT LANE
              Yes                                                       Other. Specify   LOGISTICS, INC. EQUIPMENT #2453


 4.7
 4        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: :2005
                                                                                         UTILITY SEMI-TRAILER REEFER - HOT
                                                                                         LANE LOGISTICS, INC. EQUIPMENT -
              Yes                                                       Other. Specify   #R2D2




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 31 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 51 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.7
 5        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          SMALL BUSINESS LENDING                                     When was the debt incurred?           9/05/18
          ATTN: MANAGING AGENT
          470 NEVADA ST., STE. 108
          Auburn, CA 95603
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: : 1996 GMC
                                                                                         TRUCK SIERRA C35 -HOT LANE
              Yes                                                       Other. Specify   LOGISTICS, INC. EQUIPMENT - #060 MAINT


 4.7
 6        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2019
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: 2011
                                                                                         PETERBILT TRUCK-TRACTOR - HOT LANE
              Yes                                                       Other. Specify   LOGISTICS, INC. EQUIPMENT -#73




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 52 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.7
 7        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: : 2012
                                                                                         PETERBILT TRUCK-TRACTOR -HOT LANE
              Yes                                                       Other. Specify   LOGISTICS, INC. EQUIPMENT - #74


 4.7
 8        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           8/20/13
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: : 2014
                                                                                         PETERBILT TRUCK-TRACTOR 579 -HOT
              Yes                                                       Other. Specify   LANE LOGISTICS, INC. EQUIPMENT - #75




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 33 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 53 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.7
 9        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           8/20/13
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: : 2014
                                                                                         PETERBILT TRUCK-TRACTOR 579 - HOT
              Yes                                                       Other. Specify   LANE LOGISTICS, INC. EQUIPMENT - #76


 4.8
 0        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           8/20/13
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: : 2014
                                                                                         PETERBILT TRUCK-TRACTOR 579 -HOT
              Yes                                                       Other. Specify   LANE LOGISTICS, INC. EQUIPMENT - #77




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 34 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 54 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.8
 1        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           3/31/14
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: : 2015
                                                                                         PETERBILT TRUCK-TRACTOR - HOT LANE
              Yes                                                       Other. Specify   LOGISTICS, INC. EQUIPMENT - #78


 4.8
 2        PLUMAS BANK                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           4/17/14
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: : 2014
                                                                                         PETERBILT TRUCK-TRACTOR -HOT LANE
              Yes                                                       Other. Specify   LOGISTICS, INC. EQUIPMENT - #79




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 35 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 55 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.8
 3        PLUMAS BANK                                                Last 4 digits of account number       2446                                             Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          5050 MEADOWOOD MALL CIR.
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: : 2003
              Yes                                                       Other. Specify   UTILITY REEFER


 4.8
 4        PREMIER TRAILER LEASING INC.                               Last 4 digits of account number                                                      $10,445.10
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           12/21/18
          P.O. BOX 206553
          Dallas, TX 75320-6553
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON SURRENDERED 2019
                                                                                         PREMIER SEMI-TRAILER REEFER
                                                                                         HOT LANE LOGISTICS, INC. EQUIPMENT -
              Yes                                                       Other. Specify   # 5190159 (159) - LEASE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 36 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 56 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.8
 5        PREMIER TRAILER LEASING INC.                               Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           12/21/18
          P.O. BOX 206553
          Dallas, TX 75320-6553
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED : 2019
                                                                                         PREMIER SEMI-TRAILER REEFER
                                                                                         HOT LANE LOGISTICS, INC. EQUIPMENT-
              Yes                                                       Other. Specify   5190196 (196) - LEASE


 4.8
 6        QUICK BRIDGE FUNDING                                       Last 4 digits of account number                                                        $7,945.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          410 EXCHANGE, STE. 150
          Irvine, CA 92602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   PERSONAL GUARANTEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 37 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 57 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.8
 7        RENOWN                                                     Last 4 digits of account number                                                            $60.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          850 HAVARD WAY
          Reno, NV 89502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.8
 8        SAFETY-KLEEN SYSTEMS INC.                                  Last 4 digits of account number                                                        $2,780.39
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          P.O. BOX 7170
          Pasadena, CA 91109-7170
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.8
 9        SIERRA LUTHERAN HIGH SCHOOL                                Last 4 digits of account number       ALL ACCTS                                          $317.77
          Nonpriority Creditor's Name
          ATTN; MANAGING AGENT                                       When was the debt incurred?           2018-2019
          3601 ROMANS ROAD
          Carson City, NV 89705
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TUITION




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 38 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 58 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.9
 0        SILVER STATE INTERNATIONAL                                 Last 4 digits of account number                                                        $3,211.19
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          2255 LARKIN CIRCLE
          Sparks, NV 89431
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.9
 1        TEC EQUIPMENT                                              Last 4 digits of account number                                                      $16,762.92
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          P.O. BOX 11272
          Portland, OR 97211
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.9
 2        TELETRAC NAVMAN US LTD.                                    Last 4 digits of account number       3020                                           $18,338.38
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          32472 COLLECTION CENTER DR.
          Chicago, IL 60693-0324
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 39 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 59 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.9
 3        THE HOME DEPOT                                             Last 4 digits of account number       8564                                               $293.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2016-2018
          POB 79038
          Saint Louis, MO 63179-0328
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD


 4.9      TRANSPORT SERVICES OF
 4        NEVADA                                                     Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          AKA CARRIER TRANSICOLD OF                                  When was the debt incurred?
          UTAH
          ATTN: MANAGING AGENT
          5209 WEST 700 SOUTH
          Salt Lake City, UT 84104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   COLLECTION


 4.9
 5        TRUCK INSURANCE OFFICE                                     Last 4 digits of account number                                                      $18,224.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          4109 W. EXPO PKWAY.
          Post Falls, ID 83854
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 40 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 60 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.9
 6        TYRES INTERNATIONAL INC.                                   Last 4 digits of account number                                                        $1,130.95
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          1425 HULDA CT.
          Sparks, NV 89431
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.9
 7        UNITED FEDERAL CREDIT UNION                                Last 4 digits of account number       8866                                          $184,854.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          13989 S. VIRGINIA STREET
          Reno, NV 89511
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   ACCOUNTS RECEIVABLE


 4.9
 8        UNITED FEDERAL CREDIT UNION                                Last 4 digits of account number       4314                                          $108,922.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          13989 S. VIRGINIA STREET
          Reno, NV 89511
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   ACCOUNTS RECEIVABLE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 41 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 61 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.9
 9        UNITED FEDERAL CREDIT UNION                                Last 4 digits of account number       8854                                             Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          13989 S. VIRGINIA STREET
          Reno, NV 89511
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED:
              Yes                                                       Other. Specify   PERSONAL GUARANTEE - 081- TRUCK


 4.1
 00       UNITED FEDERAL CREDIT UNION                                Last 4 digits of account number       8853                                             Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          13989 S. VIRGINIA STREET
          Reno, NV 89511
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED:
              Yes                                                       Other. Specify   PERSONAL GUARANTEE - 082 - TRUCK


 4.1
 01       UNITED FEDERAL CREDIT UNION                                Last 4 digits of account number       4314                                             Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          13989 S. VIRGINIA STREET
          Reno, NV 89511
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED:
              Yes                                                       Other. Specify   PERSONAL GUARANTEE - 083 TRUCK


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 42 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 62 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.1
 02       UNITED FEDERAL CREDIT UNION                                Last 4 digits of account number       8854                                           $20,920.10
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           5/25/18
          13989 S. VIRGINIA STREET
          Reno, NV 89511
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED:
                                                                                         2012 PETERBILT TRUCK-
                                                                                         1XPHDP9X6CD133289
                                                                                         TRACTOR 386 HOT LANE LOGISTICS, INC.
              Yes                                                       Other. Specify   EQUIPMENT - #81


 4.1
 03       UNITED FEDERAL CREDIT UNION                                Last 4 digits of account number       8853                                           $33,457.87
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           5/25/18
          13989 S. VIRGINIA STREET
          Reno, NV 89511
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED: 2014
                                                                                         PETERBILT TRUCK-TRACTOR 579
                                                                                         HOT LANE LOGISTICS, INC. EQUIPMENT -
                                                                                         #82
              Yes                                                       Other. Specify   (1XPBD49X9ED235676)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 43 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 63 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.1
 04       UNITED FEDERAL CREDIT UNION                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           10/22/18
          13989 S. VIRGINIA STREET
          Reno, NV 89511
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED : 2013
                                                                                         INTERNATIONAL TRUCK-TRACTOR
                                                                                         PROSTAR
                                                                                         HOT LANE LOGISTICS, INC. EQUIPMENT -
              Yes                                                       Other. Specify   #84


 4.1
 05       UNITED FEDERAL CREDIT UNION                                Last 4 digits of account number       4314                                           $76,799.14
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           10/22/18
          13989 S. VIRGINIA STREET
          Reno, NV 89511
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY ON RETURNED:
                                                                                         2014 INTERNATIONAL
                                                                                         3HSDJAPR1EN491287
                                                                                         2014 INTERNATIONAL
                                                                                         3HSDJAPR2EN491315
                                                                                         2009 INTERNATIONAL
              Yes                                                       Other. Specify   2HSCUAPR59C106890




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 44 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 64 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.1
 06       UNITED FEDERAL VISA                                        Last 4 digits of account number       4079                                           $17,311.37
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          13989 S. VIRGINIA ST.
          Reno, NV 89511
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   PERSONAL GUARANTEE


 4.1
 07       USLI CO.                                                   Last 4 digits of account number                                                          $114.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          P.O. BOX 62778
          Baltimore, MD 21264-2778
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.1                                                                                                       ALL
 08       UTILITY TRAILER SALES                                      Last 4 digits of account number       ACCTS.                                             $419.54
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          7350 S. EISENMAN ROAD
          Boise, ID 83716
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 45 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 65 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.1
 09       VERIZON WIRELESS                                           Last 4 digits of account number                                                          $313.21
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?           2018-2019
          P.O. BOX 25505
          Lehigh Valley, PA 18002-5505
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.1
 10       WASTE MANAGEMENT                                           Last 4 digits of account number                                                          $322.64
          Nonpriority Creditor's Name
          RENO DISPOSAL                                              When was the debt incurred?           2018-2019
          ATTN: MANAGING AGENT
          P.O. BOX 541065
          Los Angeles, CA 90054-1065
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT


 4.1
 11       WELLS FARGO                                                Last 4 digits of account number       0121                                           $19,663.41
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          P.O. BOX 51193
          Los Angeles, CA 90051-5493
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT LINE



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 46 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                         Page 66 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)         20-50138

 4.1
 12       WELLS FARGO BANK                                           Last 4 digits of account number       5980                                           $59,070.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          P.O. Box 10438 MAC F8235-02F
          Des Moines, IA 50306-0438
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   PERSONAL GUARANTEE


 4.1
 13       WELLS FARGO CARD SERVICES                                  Last 4 digits of account number       9140                                           $19,361.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          P.O. BOX 51193
          Los Angeles, CA 90051-5493
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD


 4.1
 14       WELLS FARGO VISA                                           Last 4 digits of account number       2740                                           $29,884.00
          Nonpriority Creditor's Name
          ATTN: MANAGING AGENT                                       When was the debt incurred?
          18100 WEDGE PARKWAY
          Sparks, NV 89441-1000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   PERSONAL GUARANTEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 47 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                          Page 67 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)          20-50138

 4.1
 15        WORKERS COMPENSATION                                      Last 4 digits of account number       1801                                                   $10,843.10
           Nonpriority Creditor's Name
           NV TRANSPORTATION NETWORK                                 When was the debt incurred?           2018-2019
           ATTN: MANAGING AGENT
           575 S. SALIMAN ROAD
           Carson City, NV 89701
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ALSCO                                                         Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 2535 E. 5TH STREET
 Reno, NV 89512
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Express                                              Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 981535
 El Paso, TX 79998-1535
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AMERICAN EXPRESS                                              Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 981535
 El Paso, TX 79998-1535
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BMW CARD SERVICES                                             Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. BOX 31046
 Tampa, FL 33631-3046
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BMW FINANCIAL SERVICES                                        Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 78103
 Phoenix, AZ 85062-8103
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BMW FINANCIAL SERVICES                                        Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 5550 BRITTON PARKWAY
 Hilliard, OH 43026
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 48 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                          Page 68 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)          20-50138

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BMW FINANCIAL SERVICES                                        Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 78066
 Phoenix, AZ 85062-8066
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CAPITAL ONE                                                   Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. BOX 54529
 Oklahoma City, OK 73154-4529
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CAPITAL ONE                                                   Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 60504
 City of Industry, CA 91716-0504
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CITI CARDS                                                    Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. BOX 78019
 Phoenix, AZ 85062-8019
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CREDIT ONE BANK                                               Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. BOX 60500
 City of Industry, CA 91716-0500
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 FINANCIAL PACIFIC LEASING                                     Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. BOX 4568
 Federal Way, WA 98063-4568
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 GC SERVICES                                                   Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 POB 3026
 6330 GULFTON
 Houston, TX 77253
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 GREENBURG, GRANT & RICHARDS                                   Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 5858 WESTHEIMER ROAD
 5TH FLOOR
 Houston, TX 77057
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 HEMINGWAY CAPITAL                                             Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 BECKWAY INVESTMENT                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 OPERATION
 ATTN: MANAGING AGENT
 450 LEXINGTON AVE., 4TH FLR.
 New York, NY 10017
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 49 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                          Page 69 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)          20-50138

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 HOLLEY, DRIGGS, WALSH, FINE,                                  Line 4.102 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 PUZEY, STEIN, & THOMPSON                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 ATTN: MANAGING AGENT
 800 S. MEADOWS PRKWY. STE. 800
 Reno, NV 89521
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 HOLLEY, DRIGGS, WALSH, FINE,                                  Line 4.103 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 PUZEY, STEIN, & THOMPSON                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 ATTN: MANAGING AGENT
 800 S. MEADOWS PRKWY. STE. 800
 Reno, NV 89521
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 HOLLEY, DRIGGS, WALSH, FINE,                                  Line 4.105 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 PUZEY, STEIN, & THOMPSON                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 ATTN: MANAGING AGENT
 800 S. MEADOWS PRKWY. STE. 800
 Reno, NV 89521
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 I.R.S.                                                        Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Ogden, UT 84201
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 INTERNAL REVENUE SERVICE                                      Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. BOX 7346
 Philadelphia, PA 19101-7346
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LABORATORY CORP. OF AMERICA                                   Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. BOX 2270
 Burlington, NC 27216
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NEVADA DEPT. OF TAXATION                                      Line 2.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 4600 KIETZKE LANE, BLDG. L
 SUITE 235
 Reno, NV 89502
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PENSKE TRUCK LEASING                                          Line 4.60 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 2555 TELEGRAPH ROAD
 Bloomfield Hills, MI 48302
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PENSKE TRUCK LEASING                                          Line 4.60 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. BOX 7429
 Pasadena, CA 91109-7429
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PLUMAS BANK                                                   Line 4.63 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 50 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                          Page 70 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)          20-50138

 SMALL BUSINESS LENDING                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 ATTN: MANAGING AGENT
 470 NEVADA ST., STE. 108
 Auburn, CA 95603
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PLUMAS BANK                                                   Line 4.63 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 35 S. LINDAN AVENJUE
 Quincy, CA 95971
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PLUMAS BANK                                                   Line 4.83 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 SMALL BUSINESS LENDING                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 ATTN: MANAGING AGENT
 P.O. BOX 210
 Quincy, CA 95971
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PLUMAS BANK                                                   Line 4.83 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 SMALL BUSINESS LENDING                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 ATTN: MANAGING AGENT
 470 NEVADA ST., STE. 108
 Auburn, CA 95603
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 RAUSCH STURM                                                  Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 8691 W. SAHARA AVE., STE. 210
 Las Vegas, NV 89117
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 RAUSCH STURM                                                  Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 8691 W. SAHARA AVE., STE. 210
 Las Vegas, NV 89117
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 RICHARD JAMES COLLECTIONS                                     Line 4.108 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 SILVER STATE INTERNATIONAL                                    Line 4.62 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 2255 LARKIN CIR.
 Sparks, NV 89431
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 THE HOME DEPOT                                                Line 4.93 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 POB 78011
 Phoenix, AZ 85062-8011
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 United Federal Credit Union                                   Line 4.97 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 125
 Saint Joseph, MI 49085
                                                               Last 4 digits of account number

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 51 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                          Page 71 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)          20-50138


 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 UNITED FEDERAL CREDIT UNION                                   Line 4.102 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 2807 SOUTH STATE STREET
 Saint Joseph, MI 49085
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 United Federal Credit Union                                   Line 4.102 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 125
 Saint Joseph, MI 49085
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 United Federal Credit Union                                   Line 4.103 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 125
 Saint Joseph, MI 49085
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 UNITED FEDERAL CREDIT UNION                                   Line 4.103 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 2807 SOUTH STATE STREET
 Saint Joseph, MI 49085
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 UNITED FEDERAL CREDIT UNION                                   Line 4.105 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. BOX 125
 Saint Joseph, MI 49085
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 UNITED FEDERAL CREDIT UNION                                   Line 4.105 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 2807 SOUTH STATE STREET
 Saint Joseph, MI 49085
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 UTILITY TRAILERS SALES OF                                     Line 4.108 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 IDAHO                                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 ATTN: MANAGING AGENT
 P.O. BOX 15357
 Boise, ID 83715
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 VAN OSDOL PC                                                  Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 1000 WALNUT ST., STE. 1500
 Kansas City, MO 64106
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 VERIZON WIRELESS                                              Line 4.109 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 26935 NORTHWESTERN HWY
 SUITE 100
 Southfield, MI 48033
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 WELLS FARGO BANK                                              Line 4.111 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 52 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1            Entered 02/18/20 18:39:32                          Page 72 of 93
 Debtor 1 DARRELL KELLY ALLIN
 Debtor 2 KELLY JEAN ALLIN                                                                               Case number (if known)          20-50138

 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 10438 MAC F8235-02F
 Des Moines, IA 50306-0438
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 WELLS FARGO BANK                                              Line 4.112 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 18100 WEDGE PRKWY.
 Reno, NV 89511
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 WELLS FARGO BANK                                              Line 4.113 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 MAC Q2132-023
 P.O. BOX 94423
 Albuquerque, NM 87199-4233
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 WELLS FARGO CARD SERVICES                                     Line 4.114 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. BOX 10347
 Des Moines, IA 50306-0347
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 WELLS FARGO CARD SERVICES                                     Line 4.114 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 ATTN: MANAGING AGENT                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. BOX 51193
 Los Angeles, CA 90051-5493
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                    59,068.27
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                    59,068.27

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                1,680,489.71

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                1,680,489.71




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 53 of 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                        Case 20-50138-btb                        Doc 13-1              Entered 02/18/20 18:39:32              Page 73 of 93

 Fill in this information to identify your case:

 Debtor 1                  DARRELL KELLY ALLIN
                           First Name                         Middle Name                   Last Name

 Debtor 2                  KELLY JEAN ALLIN
 (Spouse if, filing)       First Name                         Middle Name                   Last Name


 United States Bankruptcy Court for the:               DISTRICT OF NEVADA

 Case number           20-50138
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                           State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                         Case 20-50138-btb                          Doc 13-1    Entered 02/18/20 18:39:32          Page 74 of 93

 Fill in this information to identify your case:

 Debtor 1                   DARRELL KELLY ALLIN
                            First Name                            Middle Name        Last Name

 Debtor 2                   KELLY JEAN ALLIN
 (Spouse if, filing)        First Name                            Middle Name        Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF NEVADA

 Case number           20-50138
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                       ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                       ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                         Case 20-50138-btb           Doc 13-1        Entered 02/18/20 18:39:32                     Page 75 of 93



Fill in this information to identify your case:

Debtor 1                      DARRELL KELLY ALLIN

Debtor 2                      KELLY JEAN ALLIN
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF NEVADA

Case number               20-50138                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
                     Case 20-50138-btb             Doc 13-1         Entered 02/18/20 18:39:32                        Page 76 of 93


Debtor 1   DARRELL KELLY ALLIN
Debtor 2   KELLY JEAN ALLIN                                                                      Case number (if known)    20-50138


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               0.00
     5e.    Insurance                                                                     5e.        $              0.00     $               0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               0.00
     5g.    Union dues                                                                    5g.        $              0.00     $               0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00     $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $          0.00         $               0.00
     8d. Unemployment compensation                                                        8d.        $      2,300.00         $               0.00
     8e. Social Security                                                                  8e.        $          0.00         $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:    FOOD STAMPS                                                       8f.  $              750.00   $                     0.00
     8g. Pension or retirement income                                                     8g. $                 0.00   $                     0.00
     8h. Other monthly income. Specify: CONSULTING SIDE JOB                               8h.+ $              750.00 + $                     0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          3,800.00         $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              3,800.00 + $             0.00 = $           3,800.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $           3,800.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: BUSINESS CLOSED DEC. 2019.




Official Form 106I                                                     Schedule I: Your Income                                                        page 2
                      Case 20-50138-btb               Doc 13-1              Entered 02/18/20 18:39:32                     Page 77 of 93



Fill in this information to identify your case:

Debtor 1                 DARRELL KELLY ALLIN                                                               Check if this is:
                                                                                                               An amended filing
Debtor 2                 KELLY JEAN ALLIN                                                                      A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF NEVADA                                                         MM / DD / YYYY

Case number           20-50138
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                            Granddaughter                        4 YEARS             Yes
                                                                                                                                            No
                                                                                   Grandson                             5 YEARS             Yes
                                                                                                                                            No
                                                                                   Daughter                             17 YEARS            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            4,737.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                           300.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                           251.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                           765.00



Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
                  Case 20-50138-btb                   Doc 13-1            Entered 02/18/20 18:39:32                         Page 78 of 93


Debtor 1     DARRELL KELLY ALLIN
Debtor 2     KELLY JEAN ALLIN                                                                          Case number (if known)      20-50138

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 350.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 200.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                595.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                290.00
10.   Personal care products and services                                                    10. $                                                   0.00
11.   Medical and dental expenses                                                            11. $                                                 200.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 275.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  100.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  272.00
      15d. Other insurance. Specify: HOME WARRANTY                                         15d. $                                                   50.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  170.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                  506.43
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       9,061.43
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       9,061.43
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,800.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              9,061.43

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -5,261.43

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                           Case 20-50138-btb                   Doc 13-1      Entered 02/18/20 18:39:32                  Page 79 of 93




 Fill in this information to identify your case:

 Debtor 1                    DARRELL KELLY ALLIN
                             First Name                     Middle Name             Last Name

 Debtor 2                    KELLY JEAN ALLIN
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEVADA

 Case number              20-50138
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ DARRELL KELLY ALLIN                                                   X   /s/ KELLY JEAN ALLIN
              DARRELL KELLY ALLIN                                                       KELLY JEAN ALLIN
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       February 18, 2020                                              Date    February 18, 2020




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                        Case 20-50138-btb                      Doc 13-1           Entered 02/18/20 18:39:32                    Page 80 of 93




 Fill in this information to identify your case:

 Debtor 1                  DARRELL KELLY ALLIN
                           First Name                       Middle Name                  Last Name

 Debtor 2                  KELLY JEAN ALLIN
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEVADA

 Case number           20-50138
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                         $2,000.00          Wages, commissions,                        $0.00
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1         Entered 02/18/20 18:39:32                      Page 81 of 93
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                            Case number (if known)   20-50138

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

 For last calendar year:                              Wages, commissions,                      $142,000.00           Wages, commissions,                     $0.00
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business

 For the calendar year before that:                   Wages, commissions,                      $426,698.00           Wages, commissions,                     $0.00
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business

 For the calendar year:                               Wages, commissions,                      $542,941.00           Wages, commissions,                     $0.00
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income           Gross income
                                                   Describe below.                  each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Retirement Income                                             $350.47
 the date you filed for bankruptcy:

 For last calendar year:                           Retirement Income                            $32,000.00
 (January 1 to December 31, 2019 )

 For the calendar year before that:                Retirement Income                            $10,000.00
 (January 1 to December 31, 2018 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1         Entered 02/18/20 18:39:32                     Page 82 of 93
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                            Case number (if known)   20-50138


            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       SUBARU MOTORS FINANCE C/O                                 MONTHLY                        $1,519.29          $31,000.00         Mortgage
       CHASE                                                     PAYMENTS OF                                                          Car
       ATTN: MANAGING AGENT                                      $506.43 FOR
                                                                                                                                      Credit Card
       POB 78101                                                 LAST THREE
                                                                                                                                      Loan Repayment
       Phoenix, AZ 85062-8101                                    MONTHS
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       UNITED FEDERAL CREDIT UNION                               MONTHLY                        $9,474.00         $807,712.00         Mortgage
       ATTN: MANAGING AGENT                                      PAYMENTS OF                                                          Car
       P.O. Box 125                                              $4,737
                                                                                                                                      Credit Card
       Saint Joseph, MI 49085                                    (NOVEMBER 2019
                                                                                                                                      Loan Repayment
                                                                 & DECEMBER
                                                                 2019)                                                                Suppliers or vendors
                                                                                                                                      Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1          Entered 02/18/20 18:39:32                      Page 83 of 93
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                            Case number (if known)    20-50138

       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       UNITED FEDERAL CREDIT UNION                               COLLECTION OF              The Second Judicial                         Pending
       v.                                                        DEBT                       District Court                              On appeal
       HOT LANE LOGISTICS, INC., A                                                          State of Nevada: Washoe
                                                                                                                                        Concluded
       Nevada corporation dba PARKER                                                        County
       TRUCKING COMPANY; DARRELL                                                            Attn: Managing Agent
       K. ALLIN, an individual; KELLY                                                       75 Court Street
       ALLIN, an individual; DOES I                                                         Reno, NV 89501
       through X, inclusive, and ROE
       CORPORATIONS I through X
       inclusive
       cv-19-02421


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened
       UNITED FEDERAL CREDIT UNION                               2012 PETERBILT 1XPHDP9X6CD133289                             2019                         Unknown
       ATTN: MANAGING AGENT                                      #81
       13989 S. VIRGINIA STREET                                  2014 PETERBILT 1XPBD49X9ED235676
       Reno, NV 89511                                            #82
                                                                 2013 INTERNATIONAL
                                                                 3HSDJAPR1EN491287 #84
                                                                 2014 INTERNATIONAL
                                                                 3HSDJAPR2EN491315 #85

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       BMW Financial Services                                    VOLUNTARILY SURRENDERED                                      NOV. 2019                    Unknown
       Attn: Managing Agent                                      2017 BMW 320i
       P.O. Box 3608
       Dublin, OH 43016-0306                                         Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       BMW Financial Services                                    VOLUNTARILY SURRENDERED 2018 BMW                             NOV. 2019                    Unknown
       Attn: Managing Agent                                      310R MOTORCYCLE
       P.O. Box 3608
       Dublin, OH 43016-0306                                         Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1          Entered 02/18/20 18:39:32                      Page 84 of 93
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                            Case number (if known)    20-50138

       Creditor Name and Address                                 Describe the Property                                        Date                 Value of the
                                                                                                                                                      property
                                                                 Explain what happened
       PENSKE TRUCK LEASING                                      2019 FREIGHTLINER CASCADIA 126                               2019                   Unknown
       ATTN: MANAGING AGENT                                      3AKJHHDR9KSKV8066
       53 MORRISON AVENUE                                         - #123487(87) - LEASE
       Sacramento, CA 95838                                      2019 FREIGHTLINER CASCADIA 126
                                                                 3AKJHHDROKSKV8067
                                                                  - #123488(88) - LEASE

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       FINANCIAL PACIFIC LEASING                                 2013 PETERBILT TRUCK-TRACTOR                                 2019                   Unknown
       ATTN: MANAGING AGENT                                      1XPBD49X2DD210309 - #80
       3455 S. 344TH WAY, STE. 300
       Auburn, WA 98001                                              Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       CIMC CAPITAL                                              2019 CIMC SEMI-TRAILER REEFER                                2019                   Unknown
       ATTN: MANAGING AGENT                                      VIN#:527SR5327KL016425 - #500
       P.O. BOX 100706                                           2019 CIMC SEMI-TRAILER REEFER
       PASADENA, CA                                              VIN#:527SR5323KL016423 - #501
                                                                 2019 CIMC SEMI-TRAILER REEFER
                                                                 VIN#:527SR5325KL016424 - #502
                                                                 2019 CIMC SEMI-TRAILER REEFER
                                                                 VIN#:5275R5325KL017802 - #503

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       PREMIER TRAILER LEASING INC.                              2019 PREMIER REEFER SEMI-TRAILER                             2019                   Unknown
       ATTN: MANAGING AGENT                                      VIN#:3H3V532C2KT123159 - # 5190159
       P.O. BOX 206553                                           (159)
       Dallas, TX 75320-6553                                     2019 PREMIER REEFER SEMI-TRAILER
                                                                 VIN#:3H3V532C8KT123196 - # 5190196
                                                                 (196)

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1          Entered 02/18/20 18:39:32                      Page 85 of 93
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                            Case number (if known)    20-50138

       Creditor Name and Address                                 Describe the Property                                        Date                 Value of the
                                                                                                                                                      property
                                                                 Explain what happened
       PLUMAS BANK                                               2008 UTILITY REEFER SEMI TRAILER                             2019                   Unknown
       ATTN: MANAGING AGENT                                      VIN#: 1UYVS25318U510801 - #125
       5050 MEADOWOOD MALL CIR.                                  2011 GREAT DANE REEFER SEMI TRAILER
       Reno, NV 89502                                            VIN#:1GRAA0627BW703157 - #325
                                                                 2007 UTILITY REEFER SEMI-TRAILER
                                                                 VIN#: 1UYVS25307U164108 -#580
                                                                 2009 UTILITY REEFER SEMI-TRAILER
                                                                 VIN#: 1UYVS25359U669001 -#680
                                                                 2009 UTILITY REEFER SEMI-TRAILER
                                                                 VIN#: 1UYVS25379U669002 -#681
                                                                 2009 UTILITY REEFER SEMI-TRAILER
                                                                 VIN#: 1UYVS25339U669003 -#682
                                                                 2007 UTILITY REEFER SEMI-TRAILER
                                                                 VIN#: 1UYVS25347U062407 -#1753

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       PLUMAS BANK                                               2010 UTILITY REEFER SEMI-TRAILER                             2019                   Unknown
       ATTN: MANAGING AGENT                                      VIN#: 1UYVS2534AU907019 -#2049
       5050 MEADOWOOD MALL CIR.                                  2010 UTILITY REEFER SEMI-TRAILER
       Reno, NV 89502                                            VIN#: 1UYVS2538AU907024 -#2059
                                                                 2012 UTILITY REEFER SEMI-TRAILER
                                                                 VIN#: 1UYVS2536CU256124 -#2447
                                                                 2012 UTILITY REEFER SEMI-TRAILER
                                                                 VIN#: 1UYVS2531CU256127 -#2453
                                                                 2005 UTILITY REEFER SEMI-TRAILER
                                                                 VIN#: 1UYVS25325U504226 -#R2D2
                                                                 2009 INTERNATIONAL TRUCK-TRACTOR
                                                                 VIN#: 2HSCUAPR59C106890 -#68
                                                                 2011 PETERBILT TRUCK-TRACTOR
                                                                 VIN#:1XPHD49XXBD127136 -#73

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       PLUMAS BANK                                               2012 PETERBILT TRUCK-TRACTOR                                 2019                   Unknown
       ATTN: MANAGING AGENT                                      VIN#:1XPHD49X6CD172012 - #74
       5050 MEADOWOOD MALL CIR.                                  2014 PETERBILT 579 TRUCK-TRACTOR
       Reno, NV 89502                                            VIN#:1XPBD49X0ED238014 - #75
                                                                 2014 PETERBILT 579 TRUCK-TRACTOR
                                                                 VIN#:1XPBD49X2ED238015 - #76
                                                                 2014 PETERBILT 579 TRUCK-TRACTOR
                                                                 VIN#:1XPBD49X4ED238016 - #77
                                                                 2015 PETERBILT TRUCK-TRACTOR
                                                                 VIN#:1XBDP9X5FD252445 - #78
                                                                 2014 PETERBILT TRUCK-TRACTOR
                                                                 VIN#:1XPBDP9X8ED225917 - #79

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1         Entered 02/18/20 18:39:32                       Page 86 of 93
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                            Case number (if known)    20-50138



11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Christopher P. Burke, Esq.                                    Attorney Fees                                            2019                   $10,000.00
       702 Plumas Street
       Reno, NV 89509
       attycburke@charter.net




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1          Entered 02/18/20 18:39:32                      Page 87 of 93
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                            Case number (if known)    20-50138

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred
       WELLS FARGO BANK                                          XXXX-                        Checking                  2020                              $350.47
                                                                                              Savings
                                                                                              Money Market
                                                                                              Brokerage
                                                                                             Other CASHED
                                                                                           OUT 401K


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?            Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                               have it?
                                                                     State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1           Entered 02/18/20 18:39:32                        Page 88 of 93
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                                 Case number (if known)   20-50138

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                         have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                  Status of the
       Case Number                                                   Name                                                                           case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                       Case 20-50138-btb                       Doc 13-1         Entered 02/18/20 18:39:32                       Page 89 of 93
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                            Case number (if known)   20-50138


                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.

             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        PARKER TRUCKING DBA                                      TRUCKING / FOOD PRODUCTS                        EIN:         XX-XXXXXXX
        HOT LANE LOGISTICS INC.
        7725 SECURITY CIRCLE                                     DARRELL KELLY ALLIN - 50%                       From-To      2018 - 2019
        Reno, NV 89506                                           OWNER
                                                                 KELLY JEAN ALLIN - 50%
                                                                 OWNER


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ DARRELL KELLY ALLIN                                                 /s/ KELLY JEAN ALLIN
 DARRELL KELLY ALLIN                                                     KELLY JEAN ALLIN
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      February 18, 2020                                             Date     February 18, 2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-50138-btb                      Doc 13-1      Entered 02/18/20 18:39:32                  Page 90 of 93


 Fill in this information to identify your case:

 Debtor 1                 DARRELL KELLY ALLIN
                          First Name                        Middle Name              Last Name

 Debtor 2                 KELLY JEAN ALLIN
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEVADA

 Case number           20-50138
 (if known)                                                                                                                     Check if this is an
                                                                                                                                amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                   12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         ALLY                                                 Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of       2016 FIAT 500                                      Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:                                                         RETAIN COLLATERAL AND CONTINUE
                                                                          MAKING REGULAR PAYMENTS


    Creditor's         PLUMAS BANK                                          Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 3145 COBBLE RIDGE COURT                                  Reaffirmation Agreement.
    property       Reno, NV 89511 Washoe                                    Retain the property and [explain]:
    securing debt: County                                                 RETAIN COLLATERAL


    Creditor's         SUBARU MOTORS FINANCE C/O                            Surrender the property.                            No
    name:              CHASE                                                Retain the property and redeem it.
                                                                                                                               Yes
                                                                            Retain the property and enter into a
    Description of       2020 SUBARU OUTBACK                                Reaffirmation Agreement.

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1      Entered 02/18/20 18:39:32                   Page 91 of 93


 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                       Case number (if known)    20-50138

    property                                                                Retain the property and [explain]:
    securing debt:                                                        RETAIN COLLATERAL AND CONTINUE
                                                                         MAKING REGULAR PAYMENTS


    Creditor's     UNITED FEDERAL CREDIT UNION                              Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 3145 COBBLE RIDGE COURT                                  Reaffirmation Agreement.
    property       Reno, NV 89511 Washoe                                    Retain the property and [explain]:
    securing debt: County                                                 RETAIN COLLATERAL AND CONTINUE
                                                                         MAKING REGULAR PAYMENTS


    Creditor's     UNITED FEDERAL CREDIT UNION                              Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 3145 COBBLE RIDGE COURT                                  Reaffirmation Agreement.
    property       Reno, NV 89511 Washoe                                    Retain the property and [explain]:
    securing debt: County                                                 RETAIN COLLATERAL AND CONTINUE
                                                                         MAKING REGULAR PAYMENTS

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1      Entered 02/18/20 18:39:32                  Page 92 of 93


 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                      Case number (if known)   20-50138

 Description of leased                                                                                                         Yes
 Property:

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ DARRELL KELLY ALLIN                                                      X /s/ KELLY JEAN ALLIN
       DARRELL KELLY ALLIN                                                             KELLY JEAN ALLIN
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        February 18, 2020                                                Date    February 18, 2020




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                               page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                      Case 20-50138-btb                        Doc 13-1    Entered 02/18/20 18:39:32                 Page 93 of 93
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      District of Nevada
             DARRELL KELLY ALLIN
 In re       KELLY JEAN ALLIN                                                                                 Case No.      20-50138
                                                                               Debtor(s)                      Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 10,000.00
             Prior to the filing of this statement I have received                                        $                 10,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 18, 2020                                                         /s/ Christopher P. Burke, Esq.
     Date                                                                      Christopher P. Burke, Esq.
                                                                               Signature of Attorney
                                                                               Christopher P. Burke, Esq.
                                                                               702 Plumas Street
                                                                               Reno, NV 89509
                                                                               (775)333-9277 Fax: (775)329-1165
                                                                               attycburke@charter.net
                                                                               Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
